United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
X.V., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Jayuya, PR, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Bruce H. Didriksen, for the appellant1
Office of Solicitor, for the Director

Docket No. 18-1360
Issued: April 12, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 2, 2018 appellant, through her representative, filed a timely appeal from a May 7,
2018 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to establish a back condition
causally related to the accepted May 10, 2017 employment incident.
FACTUAL HISTORY
On May 17, 2017 appellant, then a 28-year-old city carrier, filed a traumatic injury claim
(Form CA-1) alleging that on May 10, 2017 she experienced low back pain that radiated down her
left leg while in the performance of duty. In an accompanying narrative statement, she explained
that she drove to her route on May 10, 2017 and, when parking her vehicle, she tried to pull the
emergency brake (hand brake), but it was “too hard.” Appellant contended that the pulling caused
a back injury. After this incident she walked her route to deliver mail, but limped as she did so.
Appellant added that, when she returned to the employing establishment, she verbally notified
R.O., the officer-in-charge, of the alleged incident. She indicated that the window clerk, R.B.,
noticed that she was limping. Appellant stopped work on May 11, 2017. She further explained
that on May 11, 2017 she conducted a vehicle check and prepared a vehicle repair tag. Appellant
indicated that she handed it to R.O., and he instructed her to deliver her route. She noted that on
May 12, 2017 she could not stand and therefore had to request sick leave.
OWCP also received witness statements in support of appellant’s claim. In a May 17, 2017
statement, G.S., a customer, related that she heard appellant scream and witnessed her limping on
the afternoon of May 10, 2017. In an undated statement, R.B., a coworker, indicated that he
witnessed appellant limping and walking uncomfortably on the afternoon of May 10, 2017 and the
morning of May 11, 2017.
OWCP received work excuse notes dated May 12 and 30, 2017, from Dr. Nilda CarrerasCoello, a family medicine specialist. In the May 12, 2017 note, Dr. Carreras-Coello diagnosed
lumbago, sprain of the left spine, and deep neuropathy. She placed appellant off work until
May 23, 2017. In the May 30, 2017 excuse, Dr. Carreras-Coello diagnosed lumbago, left
radiculopathy, and neuropathy.3 She placed appellant off work until June 16, 2017.
In a June 13, 2017 duty status report (Form CA-17), Dr. Evelyn Rivera-Ocasio, a
physiatrist, noted that appellant was “pulling the emergency hand brake” and hurt her lower back
and left side. She indicated that appellant had low back pain radiating to the left lower leg.
Dr. Rivera-Ocasio diagnosed low back pain and radiculopathy and placed appellant off work.
By letter dated June 14, 2017, the employing establishment controverted the claim.
In a July 10, 2017 development letter, OWCP advised appellant that, when her claim was
received, it appeared to be a minor injury that resulted in minimal or no lost time from work. The
claim was administratively approved to allow payment for limited medical expenses, but the merits
of the claim had not been formally adjudicated. OWCP advised that because appellant had not
returned to full-time work, her claim would be formally adjudicated. It requested that she submit
factual and medical information, including a comprehensive report from her physician regarding
3

The notes were translated from Spanish and were partially illegible to the translator.

2

how a specific work incident contributed to her claimed injury. OWCP afforded appellant 30 days
to submit the necessary evidence.
OWCP subsequently received diagnostic reports which included a May 16, 2017 lumbar
spine magnetic resonance imaging (MRI) scan read by Dr. Gilberto A. Franceschini, a diagnostic
radiologist, which revealed multilevel degenerative disc disease, worse at L5-S1, Schmorl’s nodes
thoracolumbar spine, and levoscoliosis of the lumbar spine. A June 1, 2017 electromyography
(EMG) scan, read by Dr. Rivera-Ocasio, revealed left L5 radiculopathy. A June 22, 2017 lumbar
MRI scan of the sacroiliac joint, read by Dr. Remy Rodriguez, a Board-certified diagnostic
radiologist, revealed a significant disc herniation at L5-S1, a significant Schmorl’s node at L3-4,
and possible pseudo arthrosis.
In an August 2, 2017 duty status report (Form CA-17), Dr. Rivera-Ocasio repeated her
description of the employment incident, her findings, and diagnoses of low back pain and
radiculopathy. She concluded that appellant could not return to work.
In an August 11, 2017 report, Dr. Rivera-Ocasio noted that appellant was first evaluated
on December 9, 2016 when she complained of “whole back pain,” which began a year and a half
prior to the alleged May 10, 2017 employment incident. She indicated that appellant was
diagnosed with myofascial back pain, secondary to mechanical imbalance. Dr. Rivera-Ocasio
noted that scoliosis was confirmed by x-rays of the spine, taken on December 19, 2016, and that
appellant enrolled in a rehabilitation program and experienced significant pain relief. She
indicated that appellant was seen on March 8, 2017 with complaints of sudden onset of lower back
pain, worse on the left. Dr. Rivera-Ocasio confirmed that a March 7, 2017 MRI scan revealed an
L5-S1 herniated nucleus pulposus, degenerative disc, and end plates (Schmorl nodes). She next
saw appellant on May 15, 2017, after the May 10, 2017 employment incident, and ordered
additional testing. Dr. Rivera-Ocasio determined that appellant’s bone scan revealed an “abnormal
capitation on several bones, predominantly the spine.” She also noted that the diagnostic testing
from the upper extremities from July 14, 2017, revealed right C6 radiculopathy, and a cervical
spine MRI scan from July 17, 2017 revealed a small central disc herniation at C4-5.
Dr. Rivera-Ocasio explained that appellant’s condition of lower back pain secondary to the
herniated disc and radiculopathy, had not improved. She indicated that appellant walked with a
cane and had constant low back pain. Dr. Rivera-Ocasio opined that appellant presented with an
“acute exacerbation of her low back pain caused by the employment incident.”
In an August 18, 2017 report, Dr. Carreras-Coello confirmed that appellant had been her
patient for the past 14 years. She diagnosed chronic lumbago of the lumbosacral spine, severe low
back pain, left spine deviation, peripheral neuropathy, severe low back pain, and pain in the left
tibia. Dr. Carreras-Coello explained that appellant was able to perform her work in a slow manner.
She noted that she saw appellant on May 12, 2017 for complaints of severe low back pain radiating
towards the left inferior extremity and a burning sensation on the third toe of the left foot.
Dr. Carreras-Coello noted that appellant related that, on “May 10, 2017 while [appellant] was
driving [her work vehicle], she pulled the emergency [brake] and felt a strong low back pain that
prevented her from walking.”

3

Dr. Carreras-Coello further explained that she had been treating appellant for many years
and she was aware of appellant’s health conditions, prior to the incident. She opined that “this
incident could have been the triggering link that accelerated her condition now.” Dr. CarrerasCoello advised that appellant was suffering from severe lumbago with permanent left peripheral
neuropathy. She indicated that appellant was dependent on a walking stick and not able to perform
her daily activities as she had before the employment injury. Dr. Carreras-Coello recommended
continued rest from work, until her physiatrist concluded her treatment.
By decision dated November 3, 2017, OWCP denied appellant’s claim. It found that the
medical evidence of record was insufficient to establish a diagnosed medical condition causally
related to the accepted May 10, 2017 work incident. OWCP explained that there was evidence of
a preexisting back condition. It indicated that the treating physician must differentiate the effects
of the work-related injury and the preexisting back conditions.
On February 6, 2018 appellant requested reconsideration and submitted additional medical
evidence.
A December 1, 2017 computerized tomography scan of the lumbar spine, read by Dr. Pedro
Farinacci, a diagnostic radiologist, revealed minimal lumbar dextroscoliosis, Schmorl’s nodes,
mild disc bulging at L4-5, L5-S1, and bilateral neural foraminal stenosis.
In a February 6, 2018 report, Dr. Carreras-Coello noted that she saw appellant on May 12,
2017 for an incident at work on May 10, 2017. She opined, “it is my medical opinion that, within
a reasonable degree of certainty, the diagnosed condition of chronic lumbago was permanently
aggravated by the incident on May 10, 2017 when [appellant] struggled to engage the hand brake
in her postal vehicle while delivering mail.” Dr. Carreras-Coello further opined that the diagnosed
conditions were “directly caused by the incident on May 10, 2017 when [appellant] struggled to
engage the hand brake in her postal vehicle while delivering mail.”
Dr. Carreras-Coello explained the mechanism of injury and noted that in order to engage
the brake, appellant had to pull the handle in a downward motion. She further noted that the brake
handle was “very difficult to move into the set position,” required that appellant “twist her body
to the left and downward in order to gain sufficient leverage to complete the task.” Dr. CarrerasCoello explained that this action “required the use of muscles in the lumbar spine, and put
abnormal stress on the spinal column because [appellant’s] lower body was stationary in the
driver’s seat, while her upper body was contorting beyond a normal range of motion.”
Dr. Carreras-Coello also explained that appellant strained her lumbar spine, by “an
extension of muscles beyond normal elasticity and a deviation from the normal alignment of the
spinal column.” She noted that the spinal column had a network of nerves that “run through it.”
Dr. Carreras-Coello advised that, “[w]henever excessive stress to the spine results in a shift of the
vertebrae out of alignment, there is always a chance of bone rubbing against bone and/or pinching
the nerves in the spinal column, causing extreme pain and residual weakness due to damaging of
the nerve(s).” She opined that this was “precisely what transpired in [appellant’s] case, and what
led to my diagnoses of peripheral neuropathy and radiculopathy.” Dr. Carreras-Coello explained
that her opinion was based on her physical examination of appellant, diagnostic test results, and
her years of experience with similar injuries.

4

By decision dated May 7, 2018, OWCP denied modification of the November 3, 2017
decision. It found that the medical evidence of record was insufficient to establish causal
relationship between appellant’s diagnosed conditions and the accepted May 10, 2017
employment incident. OWCP found that it remained unclear how pulling an emergency brake
resulted in the diagnosed conditions.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,4 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.6
To determine if an employee sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether fact of injury has been established. Generally, fact of
injury consists of two components that must be considered in conjunction with one another. The
first component is whether the employee actually experienced the employment incident that
allegedly occurred.7 The second component is whether the employment incident caused a personal
injury.8
Causal relationship is a medical issue and the medical evidence required to establish causal
relationship is rationalized medical evidence.9 The opinion of the physician must be based on a
complete factual and medical background of the claimant, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the employee.10
Neither the mere fact that a disease or condition manifests itself during a period of employment,

4

S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
5

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
6

K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
7
R.E., Docket No. 17-0547 (issued November 13, 2018); David Apgar, 57 ECAB 137 (2005); Delphyne L. Glover,
51 ECAB 146 (1999).
8

Id.; see also John J. Carlone, 41 ECAB 354 (1989).

9

G.N., Docket No. 18-0403 (issued September 13, 2018); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

10
K.V., Docket No. 18-0723 (issued November 9, 2018); Leslie C. Moore, 52 ECAB 132 (2000); Gary L. Fowler,
45 ECAB 365 (1994).

5

nor the belief that the disease or condition was caused or aggravated by employment factors or
incidents is sufficient to establish causal relationship.11
ANALYSIS
The Board finds that this case is not in posture for decision.
In support of her claim, appellant submitted medical evidence and work excuses dating
from May 12, 2017 and onward from Dr. Carreras-Coello. In her August 18, 2017 report,
Dr. Carreras-Coello explained that she had treated appellant for her back conditions over the last
14 years and appellant was able to work in a “slow manner.” She opined that “this incident could
have been the triggering link that accelerated [appellant’s] condition now” and diagnosed severe
lumbago with permanent left peripheral neuropathy. This report by itself is of limited probative
value, as it was couched in speculative terms.12
On reconsideration, Dr. Carreras-Coello provided additional details pertaining to causal
relationship in her February 6, 2018 report. She explained the mechanism of injury related to how
the accepted incident of pulling of the hand brake resulted in the work-related diagnoses.
Dr. Carreras-Coello explained that, when appellant moved to lift the brake handle, she had to
“twist her body to the left and downward in order to gain sufficient leverage to complete the task.”
She explained that this action “required the use of muscles in the lumbar spine and put abnormal
stress on the spinal column because [appellant’s] lower body was stationary in the driver’s seat,
while her upper body was contorting beyond a normal range of motion.” Furthermore,
Dr. Carreras-Coello explained that the spinal column had a network of nerves that “run through
it.” She advised that “[w]henever excessive stress to the spine results in a shift of the vertebrae
out of alignment, there is always a chance of bone rubbing against bone and/or pinching the nerves
in the spinal column, causing extreme pain and residual weakness due to damaging of the
nerve(s).” Dr. Carreras-Coello opined that this was “precisely what transpired in [appellant’s]
case, and what led to my diagnoses of peripheral neuropathy and radiculopathy.”
The Board finds that, while Dr. Carreras-Coello’s reports are not completely rationalized,
they are consistent in indicating that appellant sustained a back injury causally related to the
insufficient to meet appellant’s burden of proof to establish her claim, they raise an uncontroverted
inference between her diagnosed condition and the work-related incident and are sufficient to
require OWCP to further develop the medical evidence and the case record.13

11

J.P., Docket No. 18-1165 (issued January 15, 2019); Alvin V. Gadd, 57 ECAB 172 (2005).

12
The Board has held that speculative and equivocal medical opinions regarding causal relationship have no
probative value. R.C., Docket No. 18-1695 (issued March 12, 2019); see Ricky S. Storms, 52 ECAB 349 (2001) (while
the opinion of a physician supporting causal relationship need not be one of absolute medical certainty, the opinion
must not be speculative or equivocal. The opinion should be expressed in terms of a reasonable degree of medical
certainty).
13

D.W., Docket No. 17-1884 (issued November 8, 2018); see Robert A. Redmond, 40 ECAB 796, 801 (1989).

6

It is well established that proceedings under FECA are not adversarial in nature and while
the claimant has the burden of proof to establish entitlement to compensation, OWCP shares
responsibility in the development of the evidence to see that justice is done.14
The Board will therefore remand the case for further development of the medical evidence.
On remand, OWCP should prepare a statement of accepted facts and obtain a rationalized opinion
from an appropriate Board-certified physician as to whether appellant’s back conditions are
causally related to the May 10, 2017 employment incident, either directly or through aggravation,
precipitation, or acceleration.15 Following this and any other further development deemed
necessary, OWCP shall issue a de novo decision on appellant’s traumatic injury claim.
CONCLUSION
The Board finds that this case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the May 7, 2018 decision of the Office of Workers’
Compensation Programs is set aside and the case remanded for further development consistent
with this decision.
Issued: April 12, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

14

S.W., Docket No. 18-0119 (October 5, 2018); William J. Cantrell, 34 ECAB 1233 (1993).

15

P.A., Docket No. 09-0319 (issued November 23, 2009).

7

